Citation Nr: 1633749	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  11-17 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for Meniere's disease.

3. Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which inter alia, denied service connection for bilateral hearing loss, Meniere's disease, and arteriosclerosis also claimed as heart condition.  

In June 2016, the Veteran testified during at a Board videoconference hearing at the Montgomery, Alabama RO before the undersigned; a transcript of that hearing is of record.

This appeal was processed utilizing the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. On June 27, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to service connection for bilateral hearing loss on the record at the Board hearing.

2. On June 27, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to service connection for Meniere's disease on the record at the Board hearing.
3. The evidence is at least evenly balanced as to whether the Veteran's CAD is related to his active military service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for Meniere's disease have been met.  38 U.S.C.A. 
§ 7105(d)(5); 38 C.F.R. § 20.204.

3. With reasonable doubt resolved in favor of the Veteran, CAD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Hearing Loss and Meniere's Disease

At the beginning of the June 27, 2016 Board hearing, the Veteran indicated that he was withdrawing his appeal of the denial of claim for entitlement to service connection for bilateral hearing loss and Meniere's disease.  See Board Hearing Transcript, at 2.  As these appeals were withdrawn on the record at a hearing, the Board does not have jurisdiction over them and they are therefore dismissed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204(b).

B. CAD

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The Veteran has been diagnosed with CAD.  VA laws and regulations provide that, if a Veteran was exposed to herbicides during service, certain listed diseases, including CAD are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  Here, the evidence, lay or medical, does not show that the Veteran was exposed to herbicides during service, thus the presumption does not apply in this case.  However, the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The dispositive issue in this case is whether the Veteran's exposure to a toxic agent, known as carbon tetrachloride, during service caused CAD.  The Veteran's service treatment records to include his separation medical examination, are silent for any complaints of heart disease.  Post-service medical evidence concerning this issue consists solely of private treatment records and a July 2016 statement from Dr. W.H.H., a private cardiologist, in which Dr. H. details the Veteran's medical history and diagnosis of CAD.  Dr. H. observed that he has provided the Veteran with cardiology medical care for many years and has also reviewed and noted the circumstances and events of his military service to include his daily, chronic exposure to carbon tetrachloride, which involved bare skin contact, clothing contact, and breathing contact to include confined space inhalation.  Dr. H. described the Veteran's condition of advanced CAD as premature as his initial coronary artery bypass intervention occurred at age 30.  The examiner opined that "it is highly likely that the Veteran's condition is a direct result from his service related exposure to carbon tetrachloride, and has provided a direct relationship to his advanced premature coronary artery disease and its consequences, beginning at such a young age and so soon after completion of military service . . . [in] August 1971 and coronary artery bypass surgical intervention [on] August 31, 1978."  Citing to medical literature to include an article by Dr. Darrin Lew, Dr. H. explained that the effects of chronic exposure to carbon tetrachloride is especially significant in situations similar to the Veteran's.  Specifically noting the following excerpt: 

Inhalation cardiac effects indicate that a chronic exposure to carbon disulfide causes hypertension, hypercholesterol, and/or an antifibrinolytic effect . . . .  Specific electrocardiographic changes, including STT wave abnormalities, have also been noted by some workers . . . . the atherosclerosis and ischemic heart disease that has been reported from chronic carbon disulfide exposure are associated with vascular changes similar to those of atherosclerosis in older age groups . . . .  These changes mainly effect the blood vessels supplying the brain and the heart muscles.

The Veteran's DD Form 214 reflects that his Military Occupational Specialty (MOS) was jet engine mechanic.  During the June 2016 Board hearing, the Veteran testified that as a jet engine mechanic, he often used carbon tetrachloride to clean parts, mop the floors, and as a detergent to clean his clothing because it was considered a great solution to remove grease.  He testified and also submitted a medical article indicating that the chemical was eventually discontinued in 1974 due to its harmful health effects, to include high cholesterol and inflamed arteries.  See Board hearing transcript, at 6-7.  The Board finds this competent testimony to be credible and consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record). This evidence is consistent with the Veteran's testimony in that it reflects that he would have been expected to perform multiple duties including cleaning the impurities (e.g. grease, dirt) or heavy substances transferred from mechanical parts of which he repaired, onto his clothing and other areas such as the floors.

On consideration of the above evidence, the Board finds that, resolving reasonable doubt in the Veteran's favor, a grant of service connection for CAD is warranted.  As noted above, the competent medical evidence has established that the Veteran carries a current diagnosis of CAD and in a July 2016 private nexus opinion, Dr. H. wrote that, based on the Veteran's statements, medical treatment, and current medical literature regarding the effect of carbon tetrachloride poising, Dr. H. concluded that "it is highly likely that the Veteran's condition is a direct result from his service related exposure to carbon tetrachloride, and has provided a direct relationship to his advanced premature coronary artery disease."  In so finding, he concluded that "advanced artery obstructive disease requiring bypass surgery at age 30 in the absence of multiple risk factors is extremely rare and strongly supports the case for a toxic agent, such as carbon tetrachloride, as the causative agent."  This medical opinion is entitled to significant probative weight because the physician explained the reasons for his conclusions based on an accurate characterization of the evidence of record, including the Veteran's competent, credible lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, there is no contrary medical opinion in the evidence of record.

Given that the Veteran is diagnosed with CAD and that he has credibly reported that the symptoms of shortness of breath and chest pain began shortly after service discharge and have continued to the present, and there is a probative, positive nexus opinion relating his CAD to his military service, the evidence is at least evenly balanced as to whether the Veteran's currently diagnosed CAD is related to his military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in the Veteran's favor, entitlement to service connection for CAD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

The appeal from the denial of the claim for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal from the denial of the claim for entitlement to service connection for Meniere's disease is dismissed.

Entitlement to service connection for CAD is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


